DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Response to Arguments
3.	Applicant's arguments in Remarks filed March 18, 2022 have been fully considered but they are not persuasive. 
Application argues that claim 1 recites: A data transmission method comprising:
	obtaining, by a first communications device, Q first code block streams, where Q is an integer greater than 1, the Q first code block streams are in a one-to-one correspondence with Q downlink ports, the Q downlink ports correspond to S code block groups, one downlink ports corresponds to one or more code block groups, one code block in the Q first code block streams corresponds to one code block group, and S is an integer not less than Q; and
	obtaining, by the first communications device, a to-be-sent second code block stream based on the Q first code block streams, wherein the second code block stream comprises L code blocks sets, and, for each of the L code block sets, the code block set comprises K code blocks corresponding to each of the S code block groups, and L and K are each a positive integer.
	Applicant argues that at least the highlighted portions of claim 1 are not disclosed or suggested by the cited references.
The Examiner respectfully disagrees with Applicant’s argument because Shah et 

	Figures 1 and 4 of Shah.

    PNG
    media_image1.png
    594
    892
    media_image1.png
    Greyscale

	 obtaining, by a first communication device (Access Device 135-1), Q first code block streams (data streams received from an aggregation device 145), wherein Q is an integer greater than 1, the Q first code block streams are in a one-to-one correspondence with Q downlink ports (a one-to-one port between an aggregation device 145 and downlink port in an Access Device 135-1), the Q downlink port correspond to S code block groups (the downlink ports of the Access Device 135-1 correspond data block group to be transmitted to AP 120-1...AP120-2), one downlink port corresponds to code block group, one code block in the Q first code block streams correspond to one code block group, and S is an integer not less than Q; and 
	Shah further teach: obtaining, by the first communications device (Access Device 135-1), a to-be-sent second code block stream based on the Q first code block streams (the second code block stream to be sent to AP 120-1, 120-2.  The second code block stream obtained from the Q first code block stream), wherein the second code block stream comprises L code blocks sets (the second code block , and, for each of the L code block sets, the code block set comprises K code blocks (the data stream to be sent to clients 110 comprises K code blocks) corresponding to each of the S code block groups, and L and K are each a positive integer.

    PNG
    media_image2.png
    621
    930
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    790
    media_image3.png
    Greyscale

Figure 4C illustrates tunnel 460 carries Q first code block streams.  The tunnel (450, 470) carries S code block groups to be transmitted to AP 120-1, 120-2.  The L code block sets to be transmitted to clients 110, shows in figure 1.  The S, L and K code blocks corresponding to Q first code block.

	In an alternative, Hind discloses an aggregate data streams 17 (Q first code block) to be transmitted (Q first code block obtaining on a one-on-one port to be sent to S groups.  The S code blocks to be sent to clients such as 10a-10d).

    PNG
    media_image4.png
    708
    970
    media_image4.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine teaching in Hint with Shah, so to multiplex or tunnel data streams from received from a root device to be transmitted to leaves devices (clients).
	The Examiner asserts Shah et al. in view of Hint disclose all features recites in claim 1.  Therefore, the rejections stand.



    PNG
    media_image5.png
    521
    593
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    466
    564
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,547,829 B1) in view of Hind (US 2002/0075903 A1).

obtaining, by a first communication device, Q first code block streams, wherein Q is an integer greater than 1, the Q first code block streams are in a one-to-one correspondence with Q downlink ports, the Q downlink port correspond to S code block groups, one downlink port corresponds to one code block group, one code block in the Q first code block streams corresponds to one code block group, and S is an integer not less than Q; and
obtaining, by the first communication device, a to-be-sent second code block stream based on the Q first code block streams, wherein the second code block stream comprises L code block sets, and for each of the S code block groups, and L and K are each a positive integer.
Shah et al. (US 8,547,829 B1) discloses (“a tunnel between the particular access point 120 and the nearest capable access device 135/aggregation device 145, and may create a control tunnel with the nearest capable access device 135/aggregation device 145.”), (“For example, access point 120 may connect to access device 135, and may communicate data between wireless devices (e.g., client devices 110) and access device 135.”)

    PNG
    media_image7.png
    456
    700
    media_image7.png
    Greyscale

Shah et al. disclose a first communication device (135) obtains Q data streams from a one-to-one downlink AGGREGATION DEVICE port 145.  Based on the Q first data streams, the access device 135 to be sent a second data stream to a groups (client 110).  
Shah et al. differs from the claims in that Shah et al. fail to disclose the Q first data streams comprise Q first code block streams.  
Hind, in the same field of invention, disclose ([0014] Accordingly, the invention provides a method and system for encoding and multiplexing source data streams to form an aggregate data stream that is demultiplexed into component data streams using a self-inverting encoding scheme.)
Hind discloses an aggregate device for multiplexing Q code block streams.  An aggregate device obtains the multiplexed Q code block streams and to be sent to 

    PNG
    media_image8.png
    503
    745
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    454
    630
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    449
    674
    media_image10.png
    Greyscale

It would have been obvious to those having ordinary skills before the effective filing date of the claimed invention to combine Shah et al. in view of Hind so to aggregate code streams.
Allowable Subject Matter
7.	Claims 2-8, 10-17and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Chen et al. (US 2018/0042003 A1) disclose method for passing the first packet to a second Li PHY processing stage across a split fronthaul interface.

    PNG
    media_image11.png
    578
    882
    media_image11.png
    Greyscale

Ramanathan et al. (US 8,958,337 B1) disclose a scalable method to support multi-device link aggregation.

    PNG
    media_image12.png
    454
    682
    media_image12.png
    Greyscale

	Krishnaswamy et al. (US 9,288,148 B1) disclose a hierarchical network, service and application function virtual machine partitioning across differentially sensitive data centers.

    PNG
    media_image13.png
    361
    602
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    454
    703
    media_image14.png
    Greyscale

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412